Citation Nr: 1453719	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-22 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to restoration of a 100 percent disability rating for bilateral hearing loss  disability from May 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned Veterans Law Judge via video conference in January 2013, in a Board hearing via video; a transcript of that hearing is associated with the claims folder and has been reviewed.


FINDINGS OF FACT

1. In a March 2011 rating decision, an increase evaluation from noncompensable to 100 percent was assigned for bilateral hearing loss disability, effective January 24, 2011.  
 
2. In February 2012, the RO reduced the disability evaluation for the Veteran's service-connected bilateral hearing disability from 100 percent to 0 percent, effective May 1, 2012.  

3. The evidence at the time of the February 2012 rating decision did not objectively demonstrate an improvement in the Veteran's bilateral hearing loss disability.


CONCLUSION OF LAW

The reduction of the rating for the Veteran's service-connected bilateral hearing loss disability from 100 percent to 0 percent was improper; the criteria for a restoration of a 100 percent disability rating for bilateral hearing loss disability from May 1, 2012 have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(e), 3.159, 3.344 (a) (b), 4.85, Diagnostic Code 6100 (DC) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided prior to the initial unfavorable decision on the claim. Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. See 38 U.S.C.A. § 1155 (West 2002). Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2014); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993). These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. See Faust v. West, 13 Vet. App. 342, 350 (2000).  

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history. 38 C.F.R. § 4.1. If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes. 38 C.F.R. § 4.2. When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms. 38 C.F.R. § 4.13.  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10.  

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons. In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice. If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires. 38 C.F.R. § 3.105(e).  

The procedural requirements for reduction have been satisfied in this case. A July 2011 reduction proposal was accompanied by a notice letter, which apprised the Veteran and his representative of the Veteran's right to request a hearing and informed the Veteran that his benefits would be reduced if he failed to submit additional evidence within 60 days. No additional evidence or hearing request was submitted during the 60-day period prior to the reduction taking effect. As such, the proper procedures were followed.  

With respect to VA's duty to assist, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal. The Veteran's service treatment records and VA treatment records have been associated with the claims file, and there is no indication that additional records are outstanding.  

VA provided examinations in February 2012 and July 2011, which the RO used as a basis in reducing the Veteran's rating. The adequacy of these examinations will be addressed below.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As to the propriety of the reduction, for reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b). Where a Veteran's schedular rating has been both stable and continuous for five years or more the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation. 38 C.F.R. § 3.344(a). The duration of the rating is measured from the effective date of the rating to the effective date of the reduction. Brown, 5 Vet. App. at 418. Here, the prior 100 percent disability rating for the Veteran's bilateral hearing loss disability was in effect for less than five years. Thus, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction. 38 C.F.R. § 3.344(c). Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations. In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.344(c).

In considering whether a reduction was proper, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). However, post-reduction evidence may not be used to justify an improper reduction. VA is required to establish, by a preponderance of the evidence, that a rating reduction is warranted. See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

February 2012 Reduction

As previously mentioned, all procedural requirements have been met; thus the only issue remaining is whether the reduction was proper based upon the evidence of record. Specifically, certain regulations "impose a clear requirement that VA rating reduction, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability." Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Id. at 421. Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

Here, the record does not establish that the February 2012 rating reduction was warranted. The Veteran was assigned a 100 percent rating evaluation in March 2011. The rating decision was based on a March 2011 VA medical examination which reflects the following relevant pure thresholds, in decibels: 






HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
105
105
105
105
105


On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 105 decibels. His pure tone threshold average for the left ear was recorded as 105 decibels. His speech recognition ability was 0 percent for the right ear and 0 percent for the left ear using the Maryland CNC speech recognition test. Additionally, the examination noted the Veteran as having profound bilateral sensorineural hearing loss. The examiner further noted that during the examination the Veteran had a profound difficulty understanding conversation in all listening situations and relied totally on visual cues and written responses to communicate.

The Veteran was given another VA examination in July 2011, in which the February 2012 rating decision was partly based. The Veteran's pure tone thresholds in July 2011, in decibels, were the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
105
105
105
105
105

On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was recorded as 105 decibels. His pure tone threshold average for the left ear was recorded as 105 decibels. His speech recognition ability was 0 percent for the right ear and 0 percent for the left ear using the Maryland CNC speech recognition test. The examiner noted that the Veteran would not respond to any stimulus at any time, pure-tone or speech. The examiner lastly opined that the Veteran's test results were unreliable. 

The Veteran was afforded another examination in February 2012. The objective clinical test results were the same as the July 2011 and March 2011 VA examinations. However, the examiner noted that the February 2012 test results were not valid for rating purposes. For the reasons below, the Board finds that the Veteran's disability rating should not have been reduced

After reviewing the February 2012 and July 2011 VA examination reports, the Board has determined that both evaluations are inadequate for rating purposes. As noted above, both February 2012 and July 2011 VA examiners concluded that the test results were unreliable. Additionally, the February 2012 examiner noted that the Veteran's pure tone test results should not be used for rating purposes. Since the February 2012 and July 2011 VA examinations consisted of unreliable findings, the Board finds that the examination reports must be returned as inadequate.  See also 38 C.F.R. § 4.2 (2013) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

Furthermore, a veteran's disability should not be reduced unless an improvement in the Veteran's disability is shown to have occurred. 38 U.S.C.A. § 1155 (2014). Here, the claims folder does not indicate that the Veteran's bilateral hearing disability improved. Instead, the last adequate objective clinical test supports a 100 percent disabling rating. (See March 2011 VA examination). Based on the above, the Board finds that the evidence on record at the time of the February 2012 rating decision did not establish an improvement in the Veteran's disabling condition. Thus, the Veteran's disability rating should not have been reduced.


ORDER

A 100 percent disability evaluation for the Veteran's bilateral hearing loss disability is restored, effective May 1, 2012, the date of the reduction.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


